Citation Nr: 1505868	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-26 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent disabling for left knee chondromalacia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1969 to August 1971, and from January 1982 to June 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to an increased rating in excess of 10 percent disabling for left knee chondromalacia.  

In the September 2012 Substantive Appeal, the Veteran requested a Board hearing at the VA Central Office in Washington, D.C.  However, in May 2013, the Veteran submitted correspondence in which he indicated he was financially and physically unable to attend a Board hearing, and requested that his claims file be forwarded to his representative for review.  As the Veteran did not request a postponement or subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014). 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Review of the evidence of record reveals that the issue of entitlement to an increased rating in excess of 10 percent disabling for left knee chondromalacia must be remanded for further development before the Board may consider the merits of the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2014).  

The record reflects that the Veteran's most recent VA examination was in October 2010.  The October 2010 VA examination report indicates that the Veteran presented with pain and stiffness of the left knee, but did not present with weakness, instability, episodes of giving way, or signs of inflammation.  Following examination, the VA examiner indicated the Veteran's disability manifested in mild limitations in household chores and traveling, but no limitations in activities of daily living, including dressing, bathing, and driving.  

The fact that a VA examination is over four years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  In this case, however, the Veteran has submitted several statements in support of the appeal in which he contends that his left knee disability is worse than that described in the October 2010 VA examination report.  Specifically, the Veteran indicates that his daily functions and activities have decreased dramatically with specific difficulty in walking tolerance and balance.  See September 2012 Substantive Appeal.  The Veteran also reports that he experiences weakness and episodes of locking.  Id.  Further, a January 2011 VA Magnetic Resonance Imaging report indicates the Veteran has a tear in the left medial meniscus, which was not indicated to be present at the time of the October 2010 VA examination.  Because of the evidence of possible worsening since the most recent VA examination, a new examination is needed to assist in determining the current severity of the service-connected left knee chondromalacia.  Snuffer, 10 Vet. App. at 400.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all updated VA treatment records of the Veteran and associate them with the record.

2. Schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of residuals of a left knee chondromalacia.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

The VA examiner should identify the current nature and severity of the Veteran's left knee chondromalacia.  The VA examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or other symptoms during flare-ups and/or with repeated use; to the extent possible, the VA examiner should express any such additional functional loss in terms of additional degrees of limited motion.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




